[Cite as Sojic v. Karp, 2015-Ohio-3692.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

RUZA SOJIC, et al.                               :
                                                 :
        Plaintiffs-Appellees                     :   C.A. CASE NO. 26664
                                                 :
v.                                               :   T.C. NO. 14CV155
                                                 :
JOSHUA KARP, et al.                              :   (Civil Appeal from
                                                 :    Common Pleas Court)
        Defendant-Appellant                      :
                                                 :

                                            ...........

                                           OPINION

                          Rendered on the 11th day of September, 2015.

                                            ...........

JAMIE R. LEBOVITZ, Atty. Reg. No. 0025000 and JORDAN D. LEBOVITZ, Atty. Reg.
No. 0091247 and KATHLEEN J. ST. JOHN, Atty. Reg. No. 0031238, 1370 Ontario
Avenue, Suite 100, Cleveland, Ohio 44113
      Attorneys for Plaintiffs-Appellees

ROBERT W. HOJNOSKI, Atty. Reg. No. 0070062 and RICK L. WEIL, Atty. Reg. No.
0069431, 525 Vine Street, Suite 1700, Cincinnati, Ohio 45202
     Attorneys for Defendant-Appellant

                                           .............




FROELICH, P.J.
                                                                                       -2-



       {¶ 1} Joshua Karp appeals from an order of the Montgomery County Court of

Common Pleas, which granted in part the Plaintiffs’ motion to compel Karp to answer

deposition questions.    For the following reasons, the trial court’s judgment will be

affirmed.

                         I. Background and Procedural History

       {¶ 2} On December 8, 2013, Goren Sojic, an independent owner-operator truck

driver, stopped at the Love’s Travel Stop located at 2217 South Edwin C. Moses

Boulevard in Dayton, Ohio. Joseph Karp was employed at Love’s Travel Stop as a

security guard. At some point after Sojic entered the store, Karp drew his firearm and

shot Sojic in the arm and chest. The circumstances of the shooting are in dispute. Sojic

was transported to the hospital, where he died from the gunshot wounds. After an

investigation by the Dayton police, a Montgomery County grand jury entered a no true bill,

declining to indict Karp for the shooting.

       {¶ 3} Plaintiffs (the administrator of Sojic’s estate and his heirs) brought suit

against Karp, Aron Security (dba Arrow Security), Love’s Travel Stops and County Stores

(dba Love’s Travel Stops), and Chainstair Security, Inc., alleging claims of assault and

battery (Karp), respondeat superior liability for assault and battery (Aron, Love’s and

Chainstar), negligent hiring, training, retention, and supervision (Aron, Love’s, and

Chainstar), negligence (Love’s), negligence (Aron and Chainstar), wrongful death, and

survivorship.

       {¶ 4} On January 14, 2015, Plaintiffs took the deposition of Karp.            After

answering questions regarding his name, counsel, and whether any medications would
                                                                                          -3-
prevent his testifying truthfully, Karp asserted his Fifth Amendment privilege against

self-incrimination in response to all other questions posed by Plaintiffs’ counsel.

       {¶ 5} On March 2, 2015, Plaintiffs filed a motion to compel Karp to answer the

deposition questions. Plaintiffs stated:

       [M]ost of the questions to which Mr. Karp pled the Fifth Amendment

       privilege involve general background information about Mr. Karp and his

       family, Mr. Karp’s employment history as a security guard, his qualifications

       for being a security guard, his job training as a security guard, his work

       uniform and apparel, or questions related to medical authorizations and

       interrogatories Mr. Karp answered. None of these questions relate directly

       or indirectly to the December 8, 2013 shooting; nor do they require an

       incriminating response from Mr. Karp. These questions are relevant not

       only to plaintiffs’ claims against Mr. Karp, but also to plaintiffs’ claims for

       negligent hiring and retention against his employers. As such, Mr. Karp

       should be compelled to re-appear and answer these questions.

       {¶ 6} Karp responded that Plaintiffs had received extensive information about the

shooting, including all of the evidence gathered by the Dayton Police Department in

connection with its investigation. In addition, Karp stated that he and other defendants

had responded to Plaintiffs’ discovery requests, and Plaintiffs had conducted several

depositions of other individuals. Karp argued that Plaintiffs’ motion to compel should be

denied, because Plaintiffs failed to comply with Civ.R. 37 and local rules in filing the

motion to compel, most of the questions did not have “anything to do with” liability, and the

sought-after information was available from other sources.
                                                                                       -4-
      {¶ 7} Plaintiffs filed a reply memorandum, which included a “certificate of

impasse,” pursuant to Montgomery Co. C.P.R. 2.09(C)(1).

      {¶ 8} On March 26, 2015, the trial court sustained in part and overruled in part

Plaintiffs’ motion to compel. Addressing Karp’s procedural argument, the trial court

found that Plaintiffs complied with Civ.R. 37(E) and Montgomery Co. C.P.R. 2.09(C)(1)(a)

and (b) by providing the trial court with a certificate of impasse attached to their reply

memorandum.      Turning to the merits of the motion, the trial court found that Karp

properly asserted his Fifth Amendment privilege and would not be compelled to answer

the following questions:

      1. Are you presently armed as we sit here in this room?

      2. Prior to the deposition today, did you have any discussions about the

      December 8, 2013 incident with any family members of yours?

      3. Prior to the deposition today, did you have any conversations with any

      friends or colleagues about the shooting on December 8, 2013?

      4. Prior to your deposition today, did you have a discussion with Darryl

      Johnson?

      5.   Were you prescribed or under the influence of any prescription

      medication prescribed by a physician on December 8, 2013. * * * (Mr. Karp

      is compelled to answer whether he was prescribed or under the influence of

      any prescription medication prescribed by a physician prior to December 8,

      2013.)

      {¶ 9} As to the remaining deposition questions, the trial court found that Karp did

not establish a “real danger” of incrimination if he were compelled to answer. The court
                                                                                         -5-
noted that the remaining questions related to “either background information or to

Plaintiffs’ claims against Mr. Karp of assault and battery and willful, wanton, and reckless

conduct and claims against the remaining defendants for negligent hiring, negligent

retention, and negligent training.”   The court ordered Karp to answer all remaining

questions asked at the January 14 deposition that had not been previously addressed by

the court.

       {¶ 10} Karp appeals from the trial court’s March 26, 2015 order, raising two

assignments of error.

                  II. Procedural Requirements for Motion to Compel

       {¶ 11} Karp’s first assignment of error states:

       THE TRIAL COURT IMPROPERLY CONSIDERED PLAINTIFFS’ MOTION

       TO COMPEL, WHICH WAS FILED IN VIOLATION OF CIVIL RULE 37 AND

       LOCAL RULE 2.09.

       {¶ 12} Civ.R. 37 provides remedies when an opposing party fails to cooperate

with discovery and authorizes the filing of a motion to compel discovery. Civ.R. 37(E)

requires the aggrieved party to make a reasonable effort to resolve the matter through

discussion with the attorney, unrepresented party, or person from whom discovery is

sought prior to filing a motion to compel. A motion to compel “shall be accompanied by a

statement reciting the efforts made to resolve the matter.” Civ.R. 37(E).

       {¶ 13} Local Rule 2.09(B) of the Montgomery County Court of Common Pleas,

General Division, requires parties to discuss any impasse concerning a discovery request

and states that no “Formal Discovery Request,” such as a motion to compel, may be filed

with the trial court until a “diligent effort has been made to resolve the impasse” without
                                                                                        -6-
court involvement. Mont. Co. C.P.R. 2.09(B)(3), (4). A “certificate of impasse,” stating

the specific times and methods of attempted informal resolution of any impasse, was

required to be affixed to or made part of any “Formal Discovery Request.” Mont. Co.

C.P.R. 2.09(C)(1)(a), (b).

       {¶ 14} Plaintiffs attached to their motion to compel a complete transcript of Karp’s

deposition, demonstrating that Karp globally asserted his Fifth Amendment right against

self-incrimination. Plaintiffs did not attach to their motion a statement reciting efforts

made to resolve the matter, as required by both Civ.R. 37(E) and Mont. Co. C.P.R.

2.09(B).

       {¶ 15} After Karp opposed the motion to compel based, in part, on Plaintiffs’

failure to comply with Civ.R. 37(E) and Mont. Co. C.P.R. 2.09(B), Plaintiffs attached a

certificate of impasse to their reply memorandum. The certificate of impasse stated that

on December 9, 2014, Karp’s attorney served responses to Plaintiffs’ first request for

admissions indicating that Karp was asserting his Fifth Amendment rights with respect to

the questions raised therein.    Karp’s counsel also sent Plaintiffs’ counsel an email

stating, “In light of same, please confirm that you still plan to proceed with Mr. Karp’s

deposition as noticed on January 14. If so, he will appear for same, but to the best of our

knowledge will invoke his Fifth Amendment privilege in response to questioning.” The

certificate of impasse indicated that the deposition proceeded on January 14. After

answering the first several questions, Karp answered the remaining questions by

asserting his Fifth Amendment privilege. Karp’s criminal and civil counsel confirmed that

Karp was globally asserting a Fifth Amendment privilege to questions asked of him.

Plaintiffs’ counsel stated in their certificate that an impasse as contemplated by
                                                                                          -7-
Montgomery Co. C.P.R. 2.09(B)(4) had been reached, requiring the motion to compel.

      {¶ 16} Although Plaintiffs failed to attach the certificate of impasse to their motion,

as opposed to their reply memorandum, we find no abuse of discretion in the trial court’s

decision to resolve the motion. A certificate of impasse was provided prior to the trial

court’s ruling, allowing the trial court to evaluate, before ruling on the motion, whether

reasonable efforts had been made to resolve the conflict informally.

      {¶ 17} Moreover, as we stated in Unklesbay v. Fenwick, 167 Ohio App. 3d 408,

2006-Ohio-2630, 855 N.E.2d 516 (2d Dist.):

             In Studer v. Seneca Cty. Humane Soc. (May 4, 2000), Seneca App.

      No. 13-99-59, 2000 WL 566738, the Third District Court of Appeals

      recognized that the purpose of Civ.R. 37(E) “is to endorse and enforce the

      view that, in general, discovery is self-regulating and should require court

      intervention only as a last resort.” Thus, the Third District reasoned that

      Civ.R. 37(E) “was designed more for the benefit of the trial courts, not as an

      appellate obstacle.” Id.

             * * * A deficient showing under Civ.R. 37(E) certainly could justify the

      denial of a motion to compel. But once a trial court has gone to the trouble

      of conducting a hearing on a motion and issuing a decision resolving the

      parties’ dispute, as the trial court has done in this case, we see no useful

      purpose in invoking Civ.R. 37(E) -- which is intended to benefit the trial court

      -- to reverse its judgment and force the court to begin its work again after the

      filing of a renewed motion to compel. Thus, we decline to find that the trial

      court abused its discretion in proceeding to consider the merits of [the]
                                                                                      -8-
       motion to compel despite any potential shortcomings under Civ.R. 37(E).

Unklesbay at ¶ 11. See also Nunez Vega v. Tivurcio, 10th Dist. Franklin No. 14AP-327,

2014-Ohio-4588, ¶ 43.

       {¶ 18} Karp’s first assignment of error is overruled.

                 III. Karp’s Invocation of his Fifth Amendment Rights

       {¶ 19} Karp’s second assignment of error states:

       THE TRIAL COURT ABUSED ITS DISCRETION IN ORDERING

       DEFENDANT KARP TO TESTIFY OVER HIS FIFTH AMENDMENT

       PRIVILEGE OR RISK SANCTIONS, AS ALL OR NEARLY ALL OF THE

       INFORMATION          THAT     PLAINTIFFS    SEEK        COULD   LEAD    TO

       POTENTIALLY         INCRIMINATING       EVIDENCE,        IS   ALREADY   IN

       PLAINTIFF’S [SIC] POSSESSION OR IS EQUALLY AVAILABLE FROM

       OTHER SOURCES.

       {¶ 20} In his second assignment of error, Karp claims that the trial court abused

its discretion in ordering him to answer all but five deposition questions, because he

properly invoked his Fifth Amendment rights as to all of the information sought. As

stated above, the trial court held that Karp was not required to answer questions asking

whether Karp was armed at the deposition, whether Karp had discussed the December 8

shooting with family members, friends, colleagues, or Darryl Johnson, and whether Karp

was taking or prescribed medication at the time of the December 8 shooting; this aspect

of the trial court’s order is not before us.

       {¶ 21} In general, we review a trial court’s ruling on discovery matters for an

abuse of discretion.       Med. Mut. Of Ohio v. Schlotterer, 122 Ohio St. 3d 181,
                                                                                             -9-
2009-Ohio-2496, 909 N.E.2d 1237, ¶ 13. However, when the discovery matter concerns

whether a particular statute applies, the issue is a question of law and a de novo standard

applies. Id.; Marcum v. Miami Valley Hosp., 2015-Ohio-1582, 32 N.E.3d 974, ¶ 11 (2d

Dist.) (whether a privilege statute applies is a question of law, but whether specific

requested records are relevant and discoverable is a question of fact).

       {¶ 22} Here, we are presented with a mixed question of law and fact. Whether

the Fifth Amendment applies to the circumstances before us is a question of law.

However, we review the trial court’s ruling compelling Karp’s answers to particular

questions for an abuse of discretion.        See Nedel v. Nedel, 11th Dist. Portage No.

2007-P-0022, 2008-Ohio-1025 (because Fifth Amendment rights were not implicated,

trial court did not abuse its discretion in requiring party to testify); Ohio Bar Liab. Ins. Co.

v. Silverman, 10th Dist. Franklin No. 05AP-923, 2006-Ohio-3016, ¶ 13; Cincinnati v.

Bawtenheimer, 63 Ohio St. 3d 260, 267, 586 N.E.2d 1065 (1992) (“trial court could have

lawfully found, as it did,” that the information obtained by requiring production of tax

records would more than likely have resulted in some type of criminal filing); see also

Amerifirst Savings Bank of Xenia v. Krup, 136 Ohio App. 3d 468, 494, 737 N.E.2d 68 (2d

Dist.1999) (court did not abuse its discretion when it disallowed a waiver of defendant’s

Fifth Amendment rights after he invoked his Fifth Amendment privilege during his

deposition).

       {¶ 23} As an initial matter, Karp claims that the trial court’s order requires him to

disclose information that is either not relevant, has already been obtained, or is available

from other sources. Karp states that the claims and defenses in this action “all reduce to

one relatively simple legal question, namely whether or not Mr. Karp was justified in
                                                                                            -10-
defending himself against the attack by Plaintiffs’ decedent.”          He emphasizes that

Plaintiffs have already obtained voluminous discovery, including “actual police interviews

of Mr. Karp, Mr. Karp’s employee personnel file, numerous witness statements, the police

investigatory file, surveillance video, and other information.” Karp states that fourteen

other depositions have been taken.

       {¶ 24} Civ. R. 26(B)(1) provides that “[p]arties may obtain discovery regarding

any matter, not privileged, which is relevant to the subject matter involved in the pending

action * * *.” Civ. R. 26(B)(1) further provides that “[i]t is not ground for objection that the

information sought will be inadmissible at the trial if the information sought appears

reasonably calculated to lead to the discovery of admissible evidence.”

       {¶ 25} We have reviewed the transcript of the January 14, 2015 deposition.

Broadly stated, Plaintiffs’ counsel’s questions related to Karp’s personal and educational

background, his criminal and employment history, the individuals with whom Karp

discussed the December 8 shooting, various aspects of Karp’s employment as a security

guard with Arrow Security, Karp’s job training and any prior use of force, his prescription

medication and medical records, and his interrogatory responses.               Plaintiffs were

entitled to ask Karp about each of these matters, and Karp was required to answer,

provided that the information was not privileged. The fact that Plaintiffs may have been

able to obtain the information from other sources did not affect Karp’s obligation to

respond to Plaintiffs’ proper discovery efforts.

       {¶ 26} Next, Karp claims that the trial court’s decision was inconsistent,

contradictory, and reflected that the trial court did not consider all of the deposition

questions. A review of the trial court’s decision belies Karp's claim that the trial court did
                                                                                          -11-
not consider all of the deposition questions. The ruling is thorough and refers to specific

questions by the deposition transcript’s page numbers.

       {¶ 27} As for the trial court's decision being internally inconsistent, Karp cites, as

an example, that he was not required to answer whether he had discussed the shooting

with family members, colleagues, or Darryl Johnson, but the trial court did not exclude him

from answering if he would refuse to answer any questions regarding conversations with

non-Arrow employees concerning the December 8 incident.                This question was

distinguishable, as it asked for a yes or no answer and did not go to the substantive issue

itself, namely, with whom (if anyone) did Karp discuss the December 8 shooting. In

essence, the question simply asked if Karp would assert his Fifth Amendment privilege to

that category of questions; the trial court reasonably determined that Karp could answer

that question.

       {¶ 28} Karp’s principal argument is that all of the questions asked by Plaintiffs’

counsel during his deposition could lead to incriminating information.

       {¶ 29} The Self-Incrimination Clause of the Fifth Amendment to the United States

Constitution states: “No person * * * shall be compelled in any criminal case to be a

witness against himself * * *.” Section 10, Article I, Ohio Constitution similarly provides:

“No person shall be compelled, in any criminal case, to be a witness against himself.”

The protections of the Fifth Amendment apply in any type of proceeding – civil, criminal,

administrative, investigatory, or adjudicatory -- to the extent that compelled testimony

“may tend to incriminate” the witness in a future criminal proceeding. See Bawtenheimer,
63 Ohio St. 3d at 264, 266, 586 N.E.2d 1065; Tedeschi v. Grover, 39 Ohio App. 3d 109,

111, 529 N.E.2d 480 (10th Dist.1988). In this context, “incrimination” means not only
                                                                                         -12-
evidence that would directly support a criminal conviction, but “information which would

furnish a link in the chain of evidence that could lead to prosecution, as well as evidence

which an individual reasonably believes could be used against him in a criminal

prosecution.” Maness v. Meyers, 419 U.S. 449, 461, 95 S. Ct. 584, 42 L. Ed. 2d 574

(1975); Bawtenheimer, 63 Ohio St. 3d at 264, 266.

      {¶ 30} The Fifth Amendment does not prohibit civil litigation while the possibility of

criminal prosecution exists, and it “does not shield a party from appearing or defending in

a civil action.” Sweet v. Hunt, 2d Dist. Greene No. 2013 CA 37, 2014-Ohio-631, ¶ 11.

Nevertheless, a trial court cannot compel a party (or a witness) to answer deposition

questions over a valid assertion of his or her Fifth Amendment rights, absent a duly

authorized assurance of immunity at the time. Pillsbury Co. v. Conboy, 459 U.S. 248,

256-57, 103 S. Ct. 608, 74 L. Ed. 2d 430 (1983).

       {¶ 31} “The privilege against self-incrimination may not be invoked merely by

asserting that the information sought * * * may in a general sense be incriminatory.”

Bawtenheimer, 63 Ohio St. 3d at 266. In general, a witness may not make a blanket

assertion of his or her Fifth Amendment privilege, and may not invoke the Fifth

Amendment prior to questioning. E.g., United States v. Bates, 552 F.3d 472, 475 (6th

Cir.2009). The Fifth Amendment must be invoked on a question-by-question basis.

“This presumption against blanket assertions of Fifth Amendment privilege is premised

on the common sense notion that a judge must know what the witness believes is

incriminating in order to evaluate whether the witness invokes the privilege with

‘reasonable cause.’” Id. at 475-76.

       {¶ 32} Whether a question poses a sufficient hazard of incrimination is a matter
                                                                                          -13-
for the court that is asked to enforce the privilege. Bawtenheimer, 63 Ohio St. 3d at 266.

The determination involves a two-step inquiry:

              * * * The first [inquiry] is whether the information is incriminating in

       nature. This may appear in either of two ways. It may be evident on its

       face, in light of the question asked and the circumstances of its asking. * * *

       If it is so facially evident, that ends this inquiry. If it is not, the person

       asserting the privilege may yet demonstrate its incriminating potential by

       further contextual proof.

              If the incriminating nature of the information is established by either

       route, there remains the question whether criminal prosecution is

       sufficiently a possibility, all things considered, to trigger the need for

       constitutional protection. As to this, the proper test simply assesses the

       objective reasonableness of the target’s claimed apprehension of

       prosecution.

Bawtenheimer at 266-67.

       {¶ 33} Stated simply, the test for whether the Fifth Amendment was properly

invoked is whether the witness had “reasonable cause to apprehend danger from a direct

answer.” Hoffman v. United States, 341 U.S. 479, 486, 71 S. Ct. 814, 95 L. Ed. 1118

(1951). “To sustain the privilege, it need only be evident from the implications of the

question, in the setting in which it is asked, that a responsive answer to the question or an

explanation of why it cannot be answered might be dangerous because injurious

disclosure could result.” Id. at 486-87.

       {¶ 34} The vast majority of the Plaintiffs’ questions were not directly related to the
                                                                                        -14-
December 8 shooting. As stated by Plaintiffs, these questions fell within several broad

categories, including: (1) general personal background information about Karp and his

family; (2) Karp’s employment history as a security guard; (3) his qualifications to be a

security guard; (4) his training as a security guard; (5) his uniform and apparel; (6) the

answers to interrogatories he signed in this case, and (7) medical information.

       {¶ 35} Karp first claims that questions regarding his identity and his fingerprints

“in and of themselves could lead to an admission of Mr. Karp’s identity.” He argues that

the “identity of the criminal defendant is the most basic element of the proof of a crime by

the State.”

       {¶ 36} In order to support a conviction, the State must establish beyond a

reasonable doubt the identity of the defendant as the person who committed the offense

at issue. E.g., State v. Bland, 7th Dist. Mahoning No. 14 MA 9, 2015-Ohio-1797, ¶ 22.

At the beginning of the deposition, Karp identified himself by name, but refused to

answer, on Fifth Amendment grounds, a series of questions regarding his birth date,

whether he had used another name, whether he had provided fingerprints to Arrow

Security, and his educational background. Karp also indicated that he would refuse to

answer any questions regarding his parents’ names.          Plaintiffs’ counsel’s questions

regarding Karp’s identity, family, and educational background are not facially

incriminating and, based on the record, we find no suggestion that information regarding

Karp’s identity and educational background could lead to criminal charges. The trial

court reasonably ordered Karp to answer questions regarding his identity, his family, and

his educational background.

       {¶ 37} Karp also claims that Plaintiffs’ counsel’s questions regarding the training
                                                                                         -15-
and rules that he received from his co-defendants, from his present or former employers,

or from the police academy could potentially lead to incriminating information. Karp

specifically identifies the following series of questions as problematic:

       1. Whether Mr. Karp had ever been employed as a security guard at

       another company. (Karp Depo. at 12)

       2. Questioning regarding what training he had had with respect to being a

       security guard. (Id. at 14)

       3. Whether he had received job site rules and regulations from either his

       employer or Co-Defendant Love’s. (Id. at 22)

He states that these questions, although perhaps innocuous on their face, may lead to

evidence that he acted with a reckless state of mind at the time of the shooting.

       {¶ 38} On their face, none of the questions related to Karp’s job history, training,

and employment with his co-defendants and the like asked for facially incriminating

information. And, reading the questions in the context of the deposition as a whole, there

is nothing from which the trial court could conclude that information sought was potentially

incriminating. Although the State would be required to establish Karp’s mens rea in a

prosecution of the December 8 shooting, information about Karp’s past training and

experience has no obvious bearing on Karp’s state of mind at the time of the shooting.

       {¶ 39} Karp further argues that answering whether he had any social media

accounts could lead to information about conversations that he had with family, friends,

and colleagues. Plaintiffs’ counsel had asked two questions about social media: (1) “Do

you have any social media accounts?” and (2) “Is it your testimony that you will refuse to

answer any questions regarding social media by asserting the Fifth Amendment?”
                                                                                        -16-
      {¶ 40} In our view, the trial court did not abuse its discretion in ordering Karp to

answer these two questions regarding social media.          With respect to the second

question, it simply asked Karp if he was planning to assert a Fifth Amendment privilege.

In essence, Karp answered the question already by answering, “I’m pleading the Fifth.”

As to the first question asking whether Karp had any social media accounts, the trial court

could have reasonably concluded that Karp did not have reasonable cause to apprehend

danger from responding directly. Given the broad definition of “social media” and the

lack of specifics in the question, the trial court could have concluded that either answer

(yes or no) alone would not have furnished a link in the chain of evidence against him.

By ordering Karp to answer the posed questions, the trial court did not render an opinion

on whether Karp could assert a Fifth Amendment privilege from answering follow-up

questions that might seek information about specific accounts or account activities.

      {¶ 41} Karp asserts that the trial court erred in requiring him to answer questions

about medical authorizations and releases. Plaintiffs’ counsel’s questions asked Karp if

he would refuse to sign releases and authorizations based on his Fifth Amendment rights.

We find nothing incriminating in Karp’s answering those questions, and his “pleading the

Fifth” indirectly answered them.    These questions presented a different issue than

whether Karp would be required to sign releases and authorizations and respond to any

document request from Plaintiffs’ counsel.

      {¶ 42} As for the specific questions about his medical treatment and prescription

medications prior to December 8, 2013, the trial court could have reasonably concluded

that the evidence would not provide incriminating evidence regarding Karp’s state of mind

on December 8.
                                                                                     -17-
      {¶ 43} Upon review of the entire deposition transcript, we find no abuse of

discretion in the trial court’s order compelling Karp to answer all (except for the five

questions identified in the trial court’s order) deposition questions.   Karp’s second

assignment of error is overruled.

                                    IV. Conclusion

      {¶ 44} The trial court’s judgment will be affirmed.

                                       .............

HALL, J. and WELBAUM, J., concur.

Copies mailed to:

Jamie R. Lebovitz
Jordan D. Lebovitz
Kathleen J. St. John
Robert W. Hojnoski
Rick L. Weil
Hon. Michael W. Krumholtz